COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §
                                                                  No. 08-13-00271-CV
                                               §
 IN THE MATTER OF THE ESTATE OF                                     Appeal from the
                                               §
 JOSE LIDIO ROMO, DECEASED.                                 Probate Court Number One
                                               §
                                                             of El Paso County, Texas
                                               §
                                                                  (TC# 2009-P00624)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF JUNE, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment